DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on July 08, 2020 and November 09, 2020 has been considered by the examiner (see attached PTO-1449 form).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Previous Claim Rejections - 35 USC § 112 to Claim 14 is withdrawn in view of Applicant’s amendment filed on 11/09/2020. 

Response to Arguments
Applicant’s arguments with respect to claims 14-22, 24-32, 34 and 35 have been considered but are moot because the new ground of rejection does not rely on any 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-22, 24-32, 34-35 are rejected under 35 U.S.C. 102(a1) as being anticipated by Boulet et al. (U.S. Pub. No. 2006/0287915).

Regarding claim 14 and 24, Boulet et al. discloses a method of distributing network traffic during streaming (see fig. 1), comprising:
identifying, by a data processing system (considered as headend 104) having one or more processors, for a first client device of a plurality of client devices, a first number of content pods to insert in a content break separating a first portion of 
determining, by the data processing system, for the first client device, a first expected time duration of each content pod to be inserted in the content break based on the first number of content pods, the first expected time duration for the first client device different from a second expected time duration for the second client device (see paragraph 0105 and fig. 6; three different users 600-602 viewing different programs associated with different channels receive asset packages at different times);
receiving, by the data processing system, from the first client device a first request for content to insert into a first spot of the first number of content pods in the content break for playback subsequent to playback of the first content pod, the first request for content generated at a first time different from a second time at which the second client device generates a second request for content to insert in at least one of the second number of content pods (see paragraphs 0100, 0158, fig. 3, fig. 15; providing assets i.e., advertisements to the aggregation of users at different times);
selecting, by the data processing system responsive to receipt of the first request, a first content pod to insert into the first spot of the first number of content pods, the first content pod having a first duration corresponding to the expected time duration determined for the first content pod, the first duration different from a second 
providing, by the data processing system, the first content pod to the first client device for playback subsequent to completion of the first portion of streaming content (see paragraph 0269, fig. 28; CPEs 2810 to retrieve certain ads during predetermined intervals of the broadcast content for display to the viewer). 


Regarding claims 15 and 25, Boulet et al. discloses everything claimed as applied above (see claims 14 and 24).  Boulet et al. discloses wherein providing the first content pod further comprises providing the first content pod to the first client device in accordance with a pod distribution policy (see paragraph 0104, fig. 5).

Regarding claims 16 and 26, Boulet et al. discloses everything claimed as applied above (see claims 14 and 24).  Boulet et al. discloses wherein providing the first content pod further comprises providing the first content pod to the first client device of the plurality of client devices, the first content pod including a first request specifier specifying that the first client device is to send a subsequent request with a content selection parameter (see paragraph 0104, fig. 5).

Regarding claims 17 and 27, Boulet et al. discloses everything claimed as applied above (see claims 14 and 24).  Boulet et al. discloses wherein receiving the first request further comprises receiving the first request from the first client device, the first request including a first content selection parameter generated at the first time responsive to a first request specifier included with the first content pod, the first request specifier specifying that the first client device is to send the first request with the first content selection parameter (see paragraph 0104, fig. 5).

Regarding claims 18 and 28, Boulet et al. discloses everything claimed as applied above (see claims 14 and 24).  Boulet et al. discloses wherein selecting the first content pod further comprises selecting the first content pod based on previous requests for content to insert into previous content breaks and on the streaming content, each of the previous requests received from the first client device prior to the first request for content and including a content selection parameter (see paragraphs 0011, 0104, fig. 5).

Regarding claims 19 and 29, Boulet et al. discloses everything claimed as applied above (see claims 14 and 24).  Boulet et al. discloses wherein selecting the first content pod responsive to the first request from the first client device further comprises selecting the first content pod based on a content selection parameter included in the first request, the content selection parameter including at least one of: a reference address identifying an information resource on which the streaming content is displayed 

Regarding claims 20 and 30, Boulet et al. discloses everything claimed as applied above (see claims 14 and 24).  Boulet et al. discloses determining, by the data processing system, that the first request received from the first client device is generated during playback of a previous content pod via the first request generation policy based a time of the receipt of the first request (see paragraph 0288); and
wherein selecting the first content pod further comprises selecting the first content pod, responsive to determining that the first request received from the first client device is generated during playback of the previous content pod (see paragraph 0288).

Regarding claims 21 and 31, Boulet et al. discloses everything claimed as applied above (see claims 14 and 24).  Boulet et al. discloses maintaining, by the data processing system, a request specifier log including a plurality of entries, each entry of the request specifier log indicating whether the first client device is to select a corresponding content pod using a respective content selection parameter (see paragraphs 0161-0162 and fig. 14).
determining, by the data processing system, that the first client device is to receive the first content pod using a first content selection parameter included in the first 
wherein selecting the first content pod further comprises selecting the first content pod based on the first content selection parameter of the first request, responsive to determining that the first client device is to receive the first content pod using the first content selection parameter based on the first entry (see paragraphs 0162-0163).

Regarding claims 22 and 32, Boulet et al. discloses everything claimed as applied above (see claims 14 and 24).  Boulet et al. discloses wherein receiving the first request further comprises receiving the first request for content generated via a central request distribution policy, the central request distribution policy specifying a respective time for generating a respective request for each client device of the plurality of client devices (see paragraph 0199).

Regarding claims 34 and 35, Boulet et al. discloses everything claimed as applied above (see claims 14 and 24).  Boulet et al. discloses wherein identifying the first number of content pods further comprises identifying the number of content pods based on a schedule for content pods to be inserted into the content break for the first client device (see paragraphs 0005, 0093, 0163).



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Eldering 			U.S. Patent No. 6,704,930
Konig 				U.S. Pub. No. 2004/0194130
Wendling			U.S Pub. No. 2004/0268387
Wen 				U.S. Pub. No. 2015/0358689
Schlack			U.S. Pub. No. 2002/0087975
Boylan			U.S. Pub. No. 2002/0166120
Eldering 			U.S. Pub. No. 2005/0193410

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 12, 2021.